 Case 2:20-cv-01122-WJM-MF Document 53 Filed 04/22/21 Page 1 of 1 PageID: 446


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                               20-cr-80
        v.

 CHRISTOPHER MONTALVO-FLORES.                                  ORDER

WILLIAM J. MARTINI, U.S.D.J.:
       This matter comes before the Court on defendant Christopher Montalvo-Flores’s
(“Defendant”) omnibus motion (the “Motion”) to suppress and compel discovery. ECF
No. 21. For the reasons set forth in the accompanying Opinion, IT IS on this 22nd day of
April 2021, hereby ORDERED as follows:
         • Defendant’s Motion is DENIED.




                                             /s/ William J. Martini
                                             WILLIAM J. MARTINI, U.S.D.J.
